Citation Nr: 1451216	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 10, 2009, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back (low back disability), to include based on claims of clear and unmistakable error (CUE) in prior rating decisions dated in September 1979 and August 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962 and from September 1962 to June 1979.  His awards and decorations include the Purple Heart Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Virtual VA paperless claims processing system includes a transcript of a Board hearing before the undersigned Veterans Law Judge in February 2104.  The Virtual VA electronic claims file and the Veterans Benefit Management System do not include any additional documents pertinent to the present appeal, other than what is also associated with the VA paper claims file.

In the present decision, the Board grants an earlier effective date of May 15, 2007, for the grant of service connection for low back disability.  The issue of entitlement to an effective date earlier than May 15, 2007, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back (low back disability), to include based on claims of clear and unmistakable error (CUE) in prior rating decisions dated in September 1979 and August 2003, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran submitted an application to reopen a claim for service connection for a low back disability on May 15, 2007, and the criteria for service connection for a low back disability were met from that date forward.
 
2.  A VA Form 9 was received approximately twelve days after the 60-day period subsequent to issuance of a November 2008 Statement of the Case.

3.  The RO sent a letter on September 15, 2009, to the Veteran indicating that he had not submitted a timely appeal with respect to the October 2007 denial of his May 15, 2007, claim for service connection for a low back disability.  That letter contained errors and did not provide adequate notice of the determination that the Veteran's substantive appeal was untimely.

4.  Due the inadequacy of the notice, the requirement for filing a VA Form 9 within 60 days of the November 2008 Statement of the Case was waived.  The Veteran's September 15, 2009, VA Form is deemed timely.


CONCLUSION OF LAW

An earlier effective date of May 15, 2007, for the grant of service connection for a low back disability is granted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014); Percy v. Shinseki, 23 Vet. App. 37 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board has granted an earlier effective date of May 15, 2007, for the grant of service connection for a low back disability, and leaves for further development and adjudication the matter of whether a still-earlier effective is warranted.  Therefore, further discussion of whether VA has met its duties to notify and assist the Veteran in the development of his claim is not required, as the action taken by the Board at this time is only of benefit to the Veteran's claim.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.  38 U.S.C. § 7105(d)(3).  

38 U.S.C.A. § 7105 is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 (2009).   

On May 15, 2007, the Veteran sought to reopen a previously denied claim for service connection for a low back disability.  The RO denied the claim in October 2007, and provided the Veteran notice of this decision on October 31, 2007.  The Veteran submitted a timely notice of disagreement, which was received on November 13, 2007.

The RO issued the Statement of the Case on November 28, 2008.  On February 10, 2009, the RO received the Veteran's VA Form 9 (substantive appeal).

An August 2009 RO deferred rating decision states that "[t]he issue of service connection for degenerative disc disease of the lumbar spine is on appeal..."

By contrast, a September 15, 2009, letter from the RO to the Veteran states, in pertinent part, "[Y]our substantive appeal must have been received in this regional office by February 10,, 2009 therefore your Appeal was not timely filed."  (Errors, caps, bold and italics in original letter.)

As noted, February 10, 2009, is the actual date upon which the substantive appeal was received from the Veteran.  Thus, the September 15, 2009, letter was clearly erroneous.  Such deficiency deprived the Veteran of due process of law because it left him without factual knowledge of the actual matter in dispute.

The September 15, 2009, letter also incorrectly informed the Veteran that he submitted a notice of disagreement with the October 31, 2007, RO rating decision on November 13, 2008.  If true, it would constitute an untimely notice of disagreement.  See 38 U.S.C.A. § 7105.  However, as noted, the actual notice of disagreement was received from the Veteran on November 13, 2007, which was clearly within the one-year time limit for a timely notice of disagreement.  This second error could only have served to further obfuscate for the Veteran the reason for which it was found that he had not submitted a timely appeal.

With consideration of the above, the Board finds that notice provided by the September 15, 2009, letter to the Veteran was inadequate.  As a result, the Board finds that timeliness requirements for appealing the September 15, 2009, determination that a timely substantive appeal had not been received were not triggered.

Further, the Board notes that the August 2009 deferred rating decision stating that the Veteran's claim for service connection for low back disability was currently on appeal and the RO's September 15, 2009, letter stating that the Veteran did not submit a timely appeal appear as consecutive items in the claims file and are contradictory.

Under the circumstances of this case, the Board finds that the timelines requirement was waived for the filing of a substantive appeal.  Therefore, the February 10, 2009, VA Form 9 received approximately twelve days after the appeal period is deemed to have been adequate to perfect the appeal and to be part and parcel of the currently appealed claim.  See 38 U.S.C. § 7105(d)(3); Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The February 10, 2009, "claim" for service connection for a low back disability, which the Board has found to be an adequate substantive appeal with respect to an October 2007 denial of a May 15, 2007, claim, was granted by the RO in January 2010.  The effective date for service connection was indicated to be February 10, 2009, the date of "claim" as construed by the RO.

As the Board has found that October 2007 denial of the Veteran's May 15, 2007, claim for service connection for low back disability was timely appealed and it is factually ascertainable that all criteria for service connection for a low back disability were met as of May 15, 2007, an earlier effective date of May 15, 2007, for the grant of service connection for a low back disability is warranted.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of May 15, 2007, for the grant of service connection for a low back disability is granted.



REMAND

At a February 2013 hearing, the Veteran, through his representative, raised claims of CUE in rating decisions dated in September 1979 and August 2003.  The AOJ has not yet considered the claims in the first instance.  Therefore, the Board finds that a remand is necessary to adjudicate these claims that are inextricably intertwined with the earlier effective date issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ provide the Veteran and his representative the opportunity to offer any additional argument as to whether there was CUE in rating decisions dated in September 1979 and August 2003.

2.  The AOJ should adjudicate the issue of whether there was CUE in the September 1979 and August 2003 rating decisions.  

3.  The AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


